Citation Nr: 1032811	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  04-29 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for chronic lumbar degenerative disc disease with right 
L5 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.

In April 2007, the Board denied entitlement to an initial 
disability rating in excess of 20 percent for chronic lumbar 
degenerative disc disease with right L5 radiculopathy.  The 
Veteran subsequently appealed to the Court of Appeals for 
Veterans Claims (Court).  In an April 2009 memorandum decision, 
the Court determined that a remand was warranted so that the 
Board could clearly articulate whether the Veteran's claim was 
one for an increase or one for a higher initial disability 
rating.  It therefore vacated the Board's April 2007 decision and 
remanded the matter for readjudication.  

Following the April 2009 memorandum decision, the Board 
determined that a remand was necessary for further evidentiary 
and procedural development.  The Board has reviewed the claims 
file and finds that there was substantial compliance with its 
September 2009 remand directives.  However, for reasons discussed 
in more detail below, another remand is necessary to comply with 
due process considerations.  The Board may not proceed with a 
decision at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following the issuance of the most recent supplemental statement 
of the case in March 2010, but prior to re-certification and 
transfer of the appeal to the Board, the Veteran submitted a 
letter from his private chiropractor, which was received by the 
agency of original jurisdiction (AOJ) in April 2010.  Applicable 
VA regulations require that evidence must be referred to the AOJ 
for review and preparation of a supplemental statement of the 
case if such evidence is received prior to transfer of the 
records to the Board, is not duplicative of evidence already of 
record, and is relevant to the issue on appeal.  38 C.F.R. 
§ 19.37 (2009).  

The Board acknowledges that treatment records from the Veteran's 
private chiropractor are already of record and were previously 
considered by the AOJ in the March 2010 supplemental statement of 
the case.  However, the aforementioned newly-received evidence 
specifically mentions a symptom, namely, erectile dysfunction, 
which is not mentioned in the private treatment records and which 
the private chiropractor associates with the Veteran's service-
connected low back disability.  Such evidence is therefore not 
duplicative of the evidence already of record and must be 
considered by the AOJ pursuant to § 19.37.  

The Board observes that the March 2010 VA examination report of 
record makes no mention of any complaints of erectile 
dysfunction.  Since it is not clear from the clinical record 
whether the Veteran's erectile dysfunction is a "new" symptom 
associated with his low back disability and/or represents an 
increase in the severity of his disability, a new VA examination 
should be obtained which addresses these new complaints.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).

The Board discussed in its September 2009 remand that the 
Veteran's claim on appeal is one for a higher initial disability 
rating and directed the AOJ to send the Veteran a VCAA notice 
which advised him of the five elements of a service connection 
claim, including the evidence and information necessary to 
establish a disability rating and an effective date.  See Dingess 
v. Nicholson, 19 Vet App 473 (2006).  A review of the claims 
file, however, reflects that the Veteran was sent two VCAA 
letters, dated in November and December 2009, which address the 
elements of an increased rating claim.  Since the Board is 
already remanding this appeal for the reasons discussed above, 
the AOJ has another opportunity to send VCAA notice to the 
Veteran that complies with the September 2009 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
Veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 
2009), which advises the Veteran of the five 
elements of a service connection claim for 
low back disability, including the evidence 
and information necessary to establish a 
disability rating and an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  After the Veteran has been provided a 
reasonable opportunity to provide evidence in 
accordance with the above directive and any 
records received have been associated with 
the claims folder, schedule him for a VA 
examination to determine the current severity 
of his service-connected chronic lumbar 
degenerative disc disease with right L5 
radiculopathy.  The claims folder, including 
a copy of this REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect that a 
review of the record was completed.  All 
indicated tests should be performed and the 
findings reported in detail.  A complete 
rationale for all opinions should be 
provided.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to all of 
the following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during range 
of motion testing should be noted, and 
the examiner should accurately measure 
and report where any recorded pain 
begins and ends when measuring range of 
motion.  He/she should also note whether 
there is any objective evidence of weakness, 
excess fatigability, and/or incoordination 
associated with the Veteran's lumbar spine 
disability.  If observed, the examiner should 
specifically comment on whether the Veteran's 
range of motion is affected, and if possible, 
provide the additional loss of motion in 
degrees.  The examiner should also state 
whether there is any abnormality of the 
spine, including evidence of ankylosis.  

(b) The examiner should specifically comment 
on whether there is any evidence of any 
listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity 
of joint space, or abnormal mobility on 
forced motion.  

(c) The examiner should also discuss whether 
the Veteran has intervertebral disc syndrome 
that might be characterized as (a) severe 
with recurring attacks with intermittent 
relief, or (b) pronounced with persistent 
symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of 
diseased disc, with little intermittent 
relief.  He/she should also comment on the 
frequency and duration of any incapacitating 
episodes due to the Veteran's lumbar 
degenerative disc disease.  An incapacitating 
episode is defined as period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires physician-prescribed 
bed rest and treatment by a physician.

(d) Finally, after considering the Veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with his lumbar spine disability, including 
any associated neurological impairment, 
including bladder, bowel, or sexual 
dysfunction.  If no associated 
neurological impairments are found, the 
examination report should reflect this 
finding.  Additionally, the examiner 
should expressly differentiate any 
impairment caused by a disorder other 
than his service-connected lumbar spine 
disability, offering an 
opinion/explanation as to why such 
impairment is not associated with this 
disability.  

3.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including the April 2010 
letter from the Veteran's chiropractor, and 
determine if he has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be furnished 
an appropriate supplemental statement of the 
case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


